Exhibit 10.36

 

Restricted Stock Agreement for
Outside Directors under
Assured Guaranty Ltd. 2004 Long-Term Incentive Plan(1)

 

THIS AGREEMENT, entered into as of the Grant Date (as defined in paragraph 1),
by and between the Director and Assured Guaranty Ltd. (the “Company”):

 

WITNESSETH THAT:

 

WHEREAS, the Company maintains the Assured Guaranty Ltd. 2004 Long-Term
Incentive Plan (the “Plan”), and the Director has been selected by the committee
administering the Plan (the “Committee”) to receive a Restricted Stock Award
under the Plan; and

 

NOW, THEREFORE, IT IS AGREED, by and between the Company and the Director, as
follows:

 

1. Terms of Award. The following words and phrases used in this Agreement shall
have the meanings set forth in this paragraph 1:

 

(a)                                  The “Director” is                         .

 

(b)                                 The “Grant Date” is
                                                                                .

 

(c)                                  The number of “Covered Shares” shall be
                      shares of Stock.

 

Other words and phrases used in this Agreement are defined pursuant to paragraph
15 or elsewhere in this Agreement.

 

2. Restricted Stock Award. This Agreement specifies the terms of the “Restricted
Stock Award” granted to the Director.

 

3. Restricted Period. Subject to the limitations of this Agreement, the
“Restricted Period” for the Covered Shares of the Restricted Stock Award shall
begin on the Grant Date and end [Alternative 1:  (for initial grants)  on the
day immediately prior to the third annual shareholders meeting following the
meeting during which elections for directors were held and the Director was
elected. Alternative 2:  (for use after share guidelines have been met) on the
day immediately prior to the next annual shareholders meeting during which
elections for directors are held following the Grant Date.]

 

4. Transfer and Forfeiture of Shares. If the Restricted Period with respect to
the Covered Shares ends on or before the date the Director ceases to be a
director of the Company, then at the

 

--------------------------------------------------------------------------------

(1)  This form should only be used for the initial one-time award valued at
$100,000 and awards that are made AFTER the director has satisfied the share
ownership guidelines.

 

--------------------------------------------------------------------------------


 

end of such Restricted Period, the Covered Shares shall be transferred to the
Director free of all restrictions. If the Restricted Period with respect to the
Covered Shares does not end on or before the date the Director ceases to be a
director of the Company, then as of the date the Director ceases to be a
director of the Company, the Director shall forfeit all Covered Shares.(2)

 

5. Transferability. Except as otherwise provided by the Committee, the
Restricted Stock Award may not be sold, assigned, transferred, pledged or
otherwise encumbered during the Restricted Period.

 

6. Dividends. The Director shall be entitled to receive any dividends paid with
respect to the Covered Shares that become payable during the Restricted Period.
Any dividends shall be payable to the Director in cash. The Director shall not
be prevented from receiving dividends and distributions paid on the Covered
Shares of Restricted Stock merely because those shares are subject to the
restrictions imposed by this Agreement and the Plan; provided, however that no
dividends or distributions shall be payable to or for the benefit of the
Director with respect to record dates for such dividends or distributions for
any Covered Shares occurring on or after the date, if any, on which the Director
has forfeited those shares.

 

7. Voting. The Director shall not be prevented from voting the Restricted Stock
Award merely because those shares are subject to the restrictions imposed by
this Agreement and the Plan; provided, however, that the Director shall not be
entitled to vote Covered Shares with respect to record dates for any Covered
Shares occurring on or after the date, if any, on which the Director has
forfeited those shares.

 

8. Registration of Restricted Stock Award. Each certificate issued in respect of
the Covered Shares awarded under this Agreement shall be registered in the name
of the Director.

 

9. Heirs and Successors. This Agreement shall be binding upon, and inure to the
benefit of, the Company and its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets and business. If any benefits
deliverable to the Director under this Agreement have not been delivered at the
time of the Director’s death, such benefits shall be delivered to the Designated
Beneficiary, in accordance with the provisions of this Agreement and the Plan.
The “Designated Beneficiary” shall be the beneficiary or beneficiaries
designated by the Director in a writing filed with the Committee in such form
and at such time as the Committee shall require. If a deceased Director fails to
designate a beneficiary, or if the Designated Beneficiary does not survive the
Director, any rights that would have been exercisable by the Director and any
benefits distributable to the Director shall be distributed to the legal
representative of the estate of the Director. If a deceased Director designates
a beneficiary and the Designated Beneficiary survives the Director but dies
before the complete distribution of benefits to the Designated Beneficiary under
this Agreement, then any benefits distributable to the Designated Beneficiary
shall be distributed to the legal representative of the estate of the Designated
Beneficiary.

 

--------------------------------------------------------------------------------

(2)  The award will not continue to vest if a person ceases to be a director of
the company but continues to be an employee of the company.

 

2

--------------------------------------------------------------------------------


 

10. Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of this Agreement by the Committee and
any decision made by it with respect to this Agreement is final and binding on
all persons.

 

11. Plan Governs. Notwithstanding anything in this Agreement to the contrary,
this Agreement shall be subject to the terms of the Plan, a copy of which may be
obtained by the Director from the office of the Secretary of the Company; and
this Agreement is subject to all interpretations, amendments, rules and
regulations promulgated by the Committee from time to time pursuant to the Plan.

 

12. Notices. Any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail. Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt. Notices shall be
directed, if to the Director, at the Director’s address indicated by the
Company’s records, or if to the Company, at the Company’s principal executive
office.

 

13. Fractional Shares. In lieu of issuing a fraction of a share, resulting from
an adjustment of the Restricted Stock Award pursuant to the Plan or otherwise,
the Company will be entitled to pay to the Director an amount equal to the fair
market value of such fractional share.

 

14. Amendment. This Agreement may be amended in accordance with the provisions
of the Plan, and may otherwise be amended by written agreement of the Director
and the Company without the consent of any other person.

 

15. Plan Definitions. Except where the context clearly implies or indicates the
contrary, a word, term, or phrase used in the Plan is similarly used in this
Agreement.

 

IN WITNESS WHEREOF, the Director has executed the Agreement, and the Company has
caused these presents to be executed in its name and on its behalf, all as of
the Grant Date.

 

Assured Guaranty Ltd.

 

 

 

 

 

By:

 

 

Its:

 

 

 

 

Director

 

 

 

 

 

 

3

--------------------------------------------------------------------------------